Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 1 of 42 PageID #: 22636




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 M2M SOLUTIONS LLC and                         )
 BLACKBIRD TECH LLC d/b/a                      )
 BLACKBIRD TECHNOLOGIES,                       )
                                               )
                 Plaintiffs,                   )
                                               )
                 v.                            )       Civil Action No. 14-1102-RGA
                                               )
 SIERRA WIRELESS AMERICA, INC.                 )
 and SIERRA WIRELESS INC.,                     )
                                               )
                 Defendants.                   )

                               REPORT AND RECOMMENDATION

     I.   INTRODUCTION
          Presently before the court in this patent infringement action is the motion for summary

 judgment filed by defendants Sierra Wireless America, Inc. and Sierra Wireless Inc.

 (collectively, “Defendants”). 1 (D.I. 165) For the following reasons, I recommend that the court

 GRANT Defendants’ motion for summary judgment of non-infringement under the doctrine of

 equivalents, GRANT the motion with respect to the “exclusive set of numbers” limitation, and

 DENY the motion for summary judgment in all other respects. I further recommend that the

 court DENY Defendants’ Daubert motion to exclude Mr. Wacek’s expert testimony and

 GRANT Defendants’ Daubert motion to exclude Mr. Geier’s expert testimony with respect to

 the “exclusive set of numbers” limitation.




 1
   The briefing and related filings associated with Defendants’ motion for summary judgment are
 found at D.I. 166, D.I. 167, D.I. 177, D.I. 178, D.I. 187, D.I. 188, D.I. 195, and D.I. 196.
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 2 of 42 PageID #: 22637




 II.    BACKGROUND 2

        A. Procedural History

        Plaintiff M2M Solutions LLC (“M2M”) filed this patent infringement action on August

 26, 2014, alleging that Defendants infringe United States Patent No. 8,648,717 (“the ’717

 patent”), entitled “Programmable Communicator.” (D.I. 1) The ’717 patent claims a

 programmable communicator device that can control data transmitted between at least two

 devices. (’717 patent; D.I. 140 at 1) Plaintiff Blackbird Tech LLC (“Blackbird;” together with

 M2M, “Plaintiffs”) joined the action on June 21, 2017 following M2M’s assignment of its rights

 to the ’717 patent to Blackbird. (D.I. 50; D.I. 103 at ¶ 9) Plaintiffs filed an amended complaint

 on April 26, 2019. (D.I. 103) On November 26, 2019, the court issued a Memorandum Opinion

 construing the disputed claim terms in the ’717 patent and finding claims 28 and 30 invalid for

 indefiniteness under 35 U.S.C. § 112, ¶ 2. (D.I. 140 at 10)

        B. IPR Proceedings

        The ’717 patent has been the subject of numerous petitions for inter partes review

 (“IPR”) filed with the Patent Trial and Appeal Board (“PTAB”) beginning in August 2015. (D.I.

 37) The PTAB declined to institute proceedings on several IPR petitions, 3 but granted institution

 on petitions filed by Defendants in IPR2015-01823 (the “Sierra IPR”) and by Telit Wireless

 Solutions Inc. and Telit Communications PLC (collectively, “Telit”) in IPR2016-00055 (the

 “Telit IPR”). As set forth below, the ensuing final written decisions rendered all but claims 25-

 28 and 30 of the ’717 patent invalid. (D.I. 167, Exs. B & C)



 2
   Relevant facts pertaining to discrete issues raised in the parties’ briefing are set forth in the
 court’s analysis of the applicable issue.
 3
   Details of other IPR petitions that were denied institution can be found in the periodic status
 reports filed by the parties regarding the status of IPR proceedings relating to the ’717 patent.
 (D.I. 37; D.I. 39; D.I. 42; D.I. 43; D.I. 45; D.I. 47)
                                                   2
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 3 of 42 PageID #: 22638




        Defendants submitted an IPR petition on August 26, 2015 regarding claims 1-3, 5-7, 10-

 24, and 29-30 (“IPR2015-01823” or the “Sierra IPR”). (D.I. 178, Ex. 5 at 2) The PTAB issued

 its institution decision on March 8, 2016, instituting IPR proceedings on claims 1, 3, 5, 6, 10-13,

 15-24, and 29 of the ’717 patent, but denied institution with respect to claims 2, 7, 14, and 30.

 (Id.; see also D.I. 37) On March 6, 2017, the PTAB issued its final written decision in the Sierra

 IPR, concluding that claims 24 and 29 were unpatentable as obvious under 35 U.S.C. § 103

 based on the combination of Whitley and the SIM Specification. (D.I. 178, Ex. 5 at 21-57) The

 PTAB did not invalidate the balance of patent claims at issue in the Sierra IPR. (Id. at 57-62)

        On October 21, 2015, Telit filed two IPR petitions directed to the ’717 patent. (D.I. 40)

 On April 22, 2016, the PTAB entered a decision granting institution in IPR2016-00055 (the

 “Telit IPR”) on all but claims 25-28 and 30 of the ’717 patent. (D.I. 41; D.I. 178, Ex. 10) In

 denying institution on claims 25-27, the PTAB determined that Telit did “not sufficiently

 identif[y] and explain[] the bases for its asserted ground as to claims 25-27.” (D.I. 178, Ex. 10 at

 20, 22) Telit promptly submitted a partial request for rehearing of the PTAB’s decision not to

 institute IPR proceedings for claims 25, 27, 28, and 30. (D.I. 178, Ex. 11 at 2) Telit did not

 challenge the PTAB’s decision not to institute proceedings regarding claim 26. (Id.) The PTAB

 denied the request for rehearing. (Id.)

        The PTAB issued its final written decision in the Telit IPR on March 6, 2017,

 invalidating claims 1-23 and 29 of the ’717 patent as obvious under 35 U.S.C. § 103. (D.I. 47;

 D.I. 167, Ex. B) However, the PTAB determined that Telit failed to prove by a preponderance of

 the evidence that claim 24 was unpatentable as anticipated by Van Bergen under 35 U.S.C. §

 102. (D.I. 167, Ex. B at 62-63)




                                                  3
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 4 of 42 PageID #: 22639




        Following the PTAB’s March 2017 final written decisions in the Sierra IPR and the Telit

 IPR, the only surviving patent claims in the ’717 patent were claims 25-28 and 30.

        C. Asserted Claims

        Dependent claims 25 to 27 (the “Asserted Claims”) are the only surviving claims of the

 ’717 patent following the PTAB’s final written decisions invalidating claims 1-24 and 29 and the

 court’s claim construction decision invalidating claims 28 to 30. See § II.A & B, supra. The

 Asserted Claims depend on independent claim 24, which recites:

        A programmable communicator device comprising:
        a programmable interface for establishing a communication link with at least one
               monitored technical device; and
        a processing module for authenticating one or more wireless transmissions sent
               from a programming transmitter and received by the programmable
               communicator device by determining if at least one transmission contains
               a coded number;
        wherein the programmable communicator device is configured to use a memory
               to store at least one telephone number or IP address included within at
               least one of the transmissions as one or more stored telephone numbers or
               IP addresses if the processing module authenticates the at least one of the
               transmissions including the at least one telephone number or IP address
               and the coded number by determining that the at least one of the
               transmissions includes the coded number, the one or more stored
               telephone numbers or IP addresses being numbers to which the
               programmable communicator device is configured to and permitted to
               send outgoing wireless transmissions;
        wherein the programmable communicator device is configured to use an identity
               module for storing a unique identifier that is unique to the programmable
               communicator device; and
        wherein the programmable communicator device is configured to process data
               received through the programmable interface from the at least one
               monitored technical device.

 (’717 patent, cols. 14:56-15:18) Claim 25 adds that the programmable communicator

 device must be “configured to process data received through the programmable interface

 from the at least one monitored technical device in response to programming instructions

 received in at least one incoming short message service (SMS) data message, a GPRS



                                                4
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 5 of 42 PageID #: 22640




 message, or any wireless packet switched data message.” (Id., col. 15:19-26) Claim 26,

 which depends from claim 25, further requires that the device must be configured to

 request that the monitored technical device send data through the programmable interface

 for receipt by the programmable communicator device in response to programming

 instructions received in the incoming data message. (Id., col. 15:19-34) Claim 27

 requires the programmable interface to be wirelessly programmable by the incoming data

 message. (Id., col. 15:35-39)

        D. Accused Products

        Plaintiffs accuse Defendants’ AirPrime and AirLink programmable communicator

 products (the “Accused Products”) of infringing claims 25 to 27 of the ’717 patent. Plaintiffs’

 expert, Mr. James Geier, categorizes the Accused Products into three groups: (1) AirPrime

 modules without ReadyAgent (“Group 1” products), such as the AR7552; (2) AirPrime modules

 with ReadyAgent (“Group 2” products), such as the SL8080; and (3) AirLink routers and

 gateways, such as the GX450. (D.I. 178, Ex. 2 at ¶ 50) The representative nature of the AR7552

 and SL8080 products is undisputed. (Id., Ex. 3 at ¶ 47) The Accused Products have a SIM

 interface and are capable of being used with a SIM card. (Id. at ¶ 59) Some of the Accused

 Products are sold with the option of an embedded SIM card. (Id. at ¶¶ 57, 60, 203)

 III.   MOTION FOR SUMMARY JUDGMENT

        Pursuant to Rule 56(a) of the Federal Rules of Civil Procedure, “[t]he court shall grant

 summary judgment if the movant shows that there is no genuine dispute as to any material fact

 and the movant is entitled to judgment as a matter of law.” The moving party bears the burden

 of demonstrating the absence of a genuine issue of material fact. See Matsushita Elec. Indus.

 Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585-86 (1986). An assertion that a fact cannot



                                                 5
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 6 of 42 PageID #: 22641




 be—or, alternatively, is—genuinely disputed must be supported either by citing to “particular

 parts of materials in the record, including depositions, documents, electronically stored

 information, affidavits or declarations, stipulations (including those made for purposes of the

 motion only), admissions, interrogatory answers, or other materials,” or by “showing that the

 materials cited do not establish the absence or presence of a genuine dispute, or that an adverse

 party cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1)(A) &

 (B). If the moving party has carried its burden, the nonmovant must then “come forward with

 specific facts showing that there is a genuine issue for trial.” Matsushita, 475 U.S. at 587

 (internal quotation marks omitted). The court will “draw all reasonable inferences in favor of the

 nonmoving party, and it may not make credibility determinations or weigh the evidence.”

 Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).

        To defeat a motion for summary judgment, the nonmoving party must “do more than

 simply show that there is some metaphysical doubt as to the material facts.” Matsushita, 475

 U.S. at 586; see also Podobnik v. U.S. Postal Serv., 409 F.3d 584, 594 (3d Cir. 2005) (stating

 that the party opposing summary judgment “must present more than just bare assertions,

 conclusory allegations or suspicions to show the existence of a genuine issue”) (internal

 quotation marks omitted). The “mere existence of some alleged factual dispute between the

 parties will not defeat an otherwise properly supported motion for summary judgment;” a factual

 dispute is genuine only where “the evidence is such that a reasonable jury could return a verdict

 for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). “If the

 evidence is merely colorable, or is not significantly probative, summary judgment may be

 granted.” Id. at 249-50 (internal citations omitted); see also Celotex Corp. v. Catrett, 477 U.S.

 317, 322 (1986) (stating that entry of summary judgment is mandated “against a party who fails



                                                  6
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 7 of 42 PageID #: 22642




 to make a showing sufficient to establish the existence of an element essential to that party’s

 case, and on which that party will bear the burden of proof at trial”). Thus, the “mere existence

 of a scintilla of evidence” in support of the nonmoving party’s position is insufficient to defeat a

 motion for summary judgment; there must be “evidence on which the jury could reasonably

 find” for the nonmoving party. Anderson, 477 U.S. at 252.

        A. Whether Collateral Estoppel Applies to Claims 25 to 27 Based on the PTAB’s

            Obviousness Determination Invalidating Other Claims

        “Issue preclusion serves to ‘preclude parties from contesting matters that they have had a

 full and fair opportunity to litigate,’ which ‘protects their adversaries from the expense and

 vexation attending multiple lawsuits, conserves judicial resources, and fosters reliance on

 judicial action by minimizing the possibility of inconsistent decisions.’” Voter Verified, Inc. v.

 Election Sys. & Software LLC, 887 F.3d 1376, 1382 (Fed. Cir. 2018) (quoting Mont. v. United

 States, 440 U.S. 147, 153–54 (1979)). In accordance with these principles, the Third Circuit

 assesses four requirements in applying the doctrine of issue preclusion: “(1) the identical issue

 was previously adjudicated; (2) the issue was actually litigated; (3) the previous determination

 was necessary to the decision; and (4) the party being precluded from relitigating the issue was

 fully represented in the prior action.” Orexo AB v. Actavis Elizabeth LLC, 371 F. Supp. 3d 175,

 182 (D. Del. 2019) (quoting Jean Alexander Cosmetics, Inc. v. L’Oreal USA, Inc., 458 F.3d 244,

 249 (3d Cir. 2006) (internal quotation marks and citation omitted)). After determining the

 procedural applicability of issue preclusion under Third Circuit law, the court must apply Federal

 Circuit precedent to questions involving substantive issues of patent law. See Soverain Software

 LLC v. Victoria’s Secret Direct Brand Mgmt., LLC, 778 F.3d 1311, 1314 (Fed. Cir. 2015)

 (citing Ohio Willow Wood Co. v. Alps S., LLC, 735 F.3d 1333, 1342 (Fed. Cir. 2013)).



                                                  7
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 8 of 42 PageID #: 22643




        The parties’ dispute in this case focuses on whether the invalidity determination in the

 IPR proceedings regarding claims 1, 12, 24, and 29 of the ’717 patent may be extended to

 invalidate claims 25 to 27 of the ’717 patent. The parties do not dispute the fact that the PTAB

 invalidated claims 1, 12, 24, and 29 of the ’717 patent during the IPR proceedings, and the

 PTAB’s ruling has a preclusive effect with respect to claims 1, 12, 24, and 29 in the instant

 litigation. (D.I. 177 at 5; D.I. 187 at 2-3) In B&B Hardware, Inc. v. Hargis Industries, Inc., the

 Supreme Court held that a final decision in an agency proceeding may preclude issues raised in a

 subsequent court proceeding. B&B Hardware, Inc. v. Hargis Indus., Inc., 575 U.S. 138, 148

 (2015) (“[I]ssue preclusion is not limited to those situations in which the same issue is before

 two courts. Rather, where a single issue is before a court and an administrative agency,

 preclusion also often applies.”). The Federal Circuit confirmed that this general principle of

 issue preclusion extends to final written decisions rendered by the PTAB in IPR proceedings.

 See Papst Licensing GMBH & Co. KG v. Samsung Elecs. Am., Inc., 924 F.3d 1243, 1250-1251

 (Fed. Cir. 2019) (“[T]he issue preclusion doctrine can apply in this court to the Patent Trial and

 Appeal Board’s decision in an IPR once it becomes final.”).

        Defendants argue that the preclusive effect of the PTAB’s IPR ruling on claims 1, 12, 24,

 and 29 should also extend to claims 25 to 27, which were not the subject of a final written

 decision by the PTAB. 4 According to Defendants, collateral estoppel should apply because there



  The record before the court establishes that Defendants did not seek institution on claims 25 to
 27 in the Sierra IPR. (D.I. 167, Ex. C; D.I. 178, Ex. 4 at 2) In the Telit IPR, the PTAB carved
 out claims 25 to 27 from its decision instituting IPR proceedings on other asserted claims of the
 ’717 patent because Telit “provide[d] only cursory references to other claims with no substantive
 analysis” of the limitations unique to claims 25 to 27. (D.I. 178, Ex. 10 at 19) Because “[t]he
 language of the claims is different, and [Telit] has not sufficiently identified and explained the
 bases for its asserted ground as to claims 25–27,” the PTAB concluded that Telit failed to satisfy
 the requirements of 37 C.F.R. §§ 42.104(b) and 42.22(a)(2). (Id., Ex. 10 at 20) The PTAB did
 not substantively address any differences between claims 25 to 27 and the remaining claims of
                                                  8
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 9 of 42 PageID #: 22644




 are no material differences between claims 25 to 27 of the ’717 patent and claims 1, 12, 24, and

 29. (D.I. 166 at 2-5, 10-11) Defendants rely on Federal Circuit precedent holding that collateral

 estoppel may extend to unadjudicated patent claims when there are no material differences

 between the unadjudicated and adjudicated claims. See Soverain Software LLC v. Victoria’s

 Secret Direct Brand Mgmt., LLC, 778 F.3d 1311, 1319 (Fed. Cir. 2015) (“Complete identity of

 claims is not required to satisfy the identity-of-issues requirement for claim preclusion.”); Ohio

 Willow Wood Co. v. Alps S., LLC, 735 F.3d 1333, 1342 (Fed. Cir. 2013) (“If the differences

 between the unadjudicated patent claims and adjudicated patent claims do not materially alter the

 question of invalidity, collateral estoppel applies.”).

        Plaintiffs argue that there can be no identity of issues where, as here, different burdens of

 proof apply in each tribunal. (D.I. 177 at 4-6) In particular, Plaintiffs focus on the claim term

 “process data,” which was construed by the PTAB in the Sierra IPR under the broadest

 reasonable interpretation (“BRI”) standard and was not construed in this court during claim

 construction. (Id. at 7-8) Plaintiffs contend that the term should therefore be given its plain and

 ordinary meaning in this litigation, but they argue that a dispute between the parties’ experts

 regarding the plain and ordinary meaning of the term raises a genuine issue of material fact

 sufficient to defeat summary judgment. (Id. at 8-9)

        I recommend that the court deny Defendants’ motion for summary judgment on the

 asserted basis of collateral estoppel. The PTAB rendered its final written decisions in the Sierra

 and Telit IPRs prior to two critical developments in patent law. First, the PTAB must now issue




 the ’717 patent. (Id.) The PTAB’s institution decision in the Telit IPR was rendered two years
 before the Supreme Court’s decision in SAS Institute, Inc. v. Iancu, which mandated that the
 PTAB must address every claim challenged by the petitioner in the final written decision. 138 S.
 Ct. 1348, 1354 (2018).
                                                    9
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 10 of 42 PageID #: 22645




 a final written decision on every patent claim challenged in an IPR petition. See SAS Institute,

 Inc. v. Iancu, 138 S. Ct. 1348 (2018). Accordingly, the PTAB’s nondiscretionary obligation to

 substantively evaluate all challenged claims in an IPR petition now prevents circumstances like

 those presented here, in which several dependent claims survived without undergoing substantive

 analysis while the majority of the patent claims were invalidated. Second, the PTAB now

 applies the same “plain and ordinary meaning” standard that is used in federal courts:

        In an inter partes review proceeding, a claim of a patent . . . shall be construed
        using the same claim construction standard that would be used to construe the
        claim in a civil action under 35 U.S.C. 282(b), including construing the claim in
        accordance with the ordinary and customary meaning of such claim as understood
        by one of ordinary skill in the art and the prosecution history pertaining to the
        patent.

 37 C.F.R. § 42.100(b). This change in the law was intended to eliminate issues stemming from

 the application of different claim construction standards in each tribunal. But at the time of the

 Sierra and Telit IPRs, the BRI standard still applied to PTAB proceedings. In this regard, the

 final written decisions in the Sierra and Telit IPRs issued at a time when it was wholly possible

 for a few dependent claims to survive the IPR proceedings without substantive evaluation and to

 then undergo an invalidity analysis in federal court under a different claim construction standard.

        The different claim construction standards applied by the PTAB and the federal courts

 prevent any expansion of the collateral estoppel doctrine here. See SkyHawke Techs., LLC v.

 Deca Int’l Corp., 828 F.3d 1373, 1376 (Fed. Cir. 2016) (“Because the Board applies the broadest

 reasonable construction of the claims while the district courts apply a different standard of claim

 construction as explored in Phillips . . ., the issue of claim construction under Phillips to be

 determined by the district court has not been actually litigated.”); see also TQ Delta, LLC v.

 Zyxel Commc’ns, Inc., C.A. No. 13-2013-RGA et al., 2018 WL 3135843, at *8 (D. Del. June 27,

 2018). In the Sierra IPR, the PTAB applied the broadest reasonable interpretation (“BRI”)

                                                  10
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 11 of 42 PageID #: 22646




 standard to construe the term “process data.”5 Under this standard, the PTAB concluded that the

 term “process data” was not limited to intelligent determinations, but also extended to routine

 low-level tasks such as formatting or packetizing data for transmission over a wireless network.

 (D.I. 167, Ex. C at 16-18)

        In this litigation, the term “process data” must be given its plain and ordinary meaning to

 a person of ordinary skill in the art at the time of the invention because the parties did not seek

 construction of the term during claim construction. See Belden Techs. Inc. v. Superior Essex

 Commc’ns LP, 733 F. Supp. 2d 517, 545 (D. Del. 2010) (quoting Phillips, 415 F.3d at 1313).

 Defendants’ expert proffered an opinion that the plain and ordinary meaning of the term “process

 data” is consistent with the PTAB’s construction in the Sierra IPR, and it should be understood

 to include low-level tasks. (D.I. 177, Ex. 6 at ¶¶ 11-27) In contrast, Plaintiffs’ expert has opined

 that the plain and ordinary meaning of “process data” is limited to devices capable of intelligent

 determination-type data processing, and it does not include low-level tasks. (D.I. 178, Ex. 1 at

 ¶¶ 16-18) The dispute between the parties’ experts regarding the plain and ordinary meaning of

 the term “process data” raises a factual issue to be resolved by the jury. “That the parties’

 experts do not agree on the plain and ordinary meaning of the term presents a genuine issue of

 material fact not properly resolved on summary judgment.” Cradle IP, LLC v. Texas

 Instruments, Inc., 5 F. Supp. 3d 626, 650 (D. Del. 2013). The dispute is material because the




  Defendants argue that, regardless, issue preclusion should apply based on the Telit IPR because
 the PTAB did not construe the term “process data” in that proceeding. (D.I. 187 at 7) But this
 ignores the fact that “issue preclusion requires that ‘the issues were actually litigated.’”
 SkyHawke, 828 F.3d at 1376 (quoting In re Trans Tex. Holding Corp., 498 F.3d 1290, 1297 (Fed.
 Cir. 2007)). Because the PTAB did not construe the term “process data” at all, it cannot be said
 that the issue of the term’s plain and ordinary meaning was actually litigated.
                                                  11
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 12 of 42 PageID #: 22647




 issue of whether low-level tasks fall within the scope of the term “process data” may affect

 whether Defendants’ prior art references read on the Asserted Claims of the ’717 patent.

        Defendants argue that collateral estoppel should nonetheless apply based on two lines of

 Federal Circuit precedent. In Papst Licensing, the Federal Circuit held that a ruling by the PTAB

 invalidating a patent claim has collateral estoppel effect on the validity of that same claim in a

 court proceeding. See Papst Licensing, 924 F.3d at 1250-1251. Moreover, the Federal Circuit

 has held that a decision by a court invalidating one patent claim may collaterally estop the

 litigant from asserting the validity of materially similar, unadjudicated claims in litigation. See

 See Soverain Software, 778 F.3d at 1319; Ohio Willow Wood, 735 F.3d at 1342. Here,

 Defendants ask the court to bridge these two lines of cases and hold that the PTAB’s IPR

 decisions invalidating certain claims of the ’717 patent should collaterally estop Plaintiffs from

 asserting the validity of the unadjudicated Asserted Claims.

        The Federal Circuit has not expressly extended the holdings of Soverain Software and

 Papst Licensing to address whether PTAB decisions invalidating patent claims have a preclusive

 effect in district court on unadjudicated, but materially similar, patent claims. 6 See Papst v.

 Samsung, 403 F. Supp. 3d 571, 601 (E.D. Tex. 2019) (“The Federal Circuit does not appear to

 have directly ruled on the specific circumstances in this case.”). There is no consensus among

 district courts regarding whether PTAB decisions have a preclusive effect in litigation on

 unadjudicated claims. Compare Intellectual Ventures I, LLC v. Lenovo Grp. Ltd., 370 F. Supp.

 3d at 257 (D. Mass. 2019) with Papst v. Samsung, 403 F. Supp. 3d at 602-603. Under the



 6
  In Soverain Software and Ohio Willow Wood, both the invalidated claims and the unadjudicated
 claims were litigated in court, and the Federal Circuit did not have occasion to consider whether
 an agency determination of invalidity by the PTAB could have a preclusive effect on
 unadjudicated claims asserted in a subsequent litigation in court. See Soverain Software, 778
 F.3d at 1319; Ohio Willow Wood, 735 F.3d at 1342-43.
                                                  12
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 13 of 42 PageID #: 22648




 circumstances presented in this case, I recommend that the court decline to extend the doctrine of

 collateral estoppel to reach the unadjudicated Asserted Claims.

         The cases relied upon by Defendants articulate an underlying policy suggesting that

 collateral estoppel should be applied to uphold the finality of PTAB decisions. In XY, for

 instance, the Federal Circuit held that “an affirmance of an invalidity finding, whether from a

 district court or the Board, has a collateral estoppel effect on all pending or co-pending actions”

 because the patentee “has had is day in court, and a defendant should not have to continue

 defending a suit for infringement of an adjudged invalid patent.” XY, LLC v. Trans Ova

 Genetics, 890 F.3d 1282, 1294 (Fed. Cir. 2018); see also Intellectual Ventures, 370 F. Supp. 3d

 at 256; Cisco Sys., 2020 WL 4923697, at *4-5 (concluding that “preclusive effect must be given

 to the PTAB's decision on invalidity despite differences in the standard of claim construction or

 validity,” and the PTAB’s invalidity finding is “entitled to particular deference, because there is

 a strong interest in finality.”) (citing 37 C.F.R. § 42.73(d)(3)). But this policy of finality is not

 advanced where, as here, there is no question that the claims invalidated by the PTAB in the

 Sierra and Telit IPRs remain invalid. In this case, the jury may evaluate the validity of the

 Asserted Claims without disturbing the PTAB’s final written decisions in the IPR proceedings

 because the PTAB did not previously consider the Asserted Claims.

        B. Whether Defendants’ Alternative Theory of Collateral Estoppel Applies

         I recommend that the court deny Defendants’ alternative collateral estoppel argument

 with respect to the PTAB’s findings regarding the disclosure of the prior art and motivation to

 combine. Defendants’ own authority does not support its argument that collateral estoppel

 applies to this issue. (D.I. 166 at 15-16) In Clearlamp, LLC v. LKQ Corp., the court found the

 PTAB’s decision in IPR proceedings persuasive but, as Defendants themselves acknowledge, the



                                                   13
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 14 of 42 PageID #: 22649




 court declined to apply collateral estoppel. (Id. at 16); Clearlamp, 2016 WL 4734389, at *6

 (N.D. Ill. Mar. 18, 2016). Instead, the court stated that it independently assessed the prior art and

 acknowledged that “[t]he different standards of review, the different evidence presented, and the

 different arguments made, raise the possibility of inconsistent unpatentability and invalidity

 decisions, but this type of inconsistency is permitted by the patent laws.” Id. at *6 (“This is not a

 decision that this court reaches by merely adopting the PTAB's decision but, as explained below,

 is one that this court reaches only after considering the prior art that is before it on summary

 judgment.8 While there is certainly some overlap between the PTAB's and this court's review,

 given the different standards employed in inter partes and district court review, some repeated

 effort seems inevitable.”).

        C. Law of the Case Doctrine

        In their reply brief, Defendants withdrew their motion for summary judgment under the

 law of the case doctrine. (D.I. 187 at 11) Therefore, the court need not reach this issue.

        D. Patent Eligibility Under Section 101

        The court next turns to the parties’ dispute regarding whether claims 25 to 27 of the ’717

 patent are directed to ineligible subject matter under 35 U.S.C. § 101. For the following reasons,

 I recommend that the court deny Defendants’ motion for summary judgment on this issue.

                1. Legal standard

        Section 101 of the Patent Act provides that patentable subject matter extends to four

 broad categories: “Whoever invents or discovers any new and useful process, machine,

 manufacture, or composition of matter, or any new and useful improvement thereof, may obtain

 a patent therefor, subject to the conditions and requirements of this title.” 35 U.S.C. § 101. The

 Supreme Court recognizes three exceptions to the subject matter eligibility requirements of



                                                  14
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 15 of 42 PageID #: 22650




 § 101: laws of nature, physical phenomena, and abstract ideas. Alice Corp. Pty. v. CLS Bank

 Int’l, 573 U.S. 208, 218 (2014). The purpose of these exceptions is to protect the “basic tools of

 scientific and technological work,” Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566

 U.S. 66 (2012), which are “part of the storehouse of knowledge of all men . . . free to all men and

 reserved exclusively to none,” Bilski, 561 U.S. at 602 (internal quotation marks and citations

 omitted).

        The Supreme Court articulated a two-step “framework for distinguishing patents that

 claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible

 applications of those concepts.” Alice, 573 U.S. at 217; see also Mayo, 566 U.S. at 77-78. At

 step one, the court must determine whether the claims are directed to one of the three patent-

 ineligible concepts. Alice, 573 U.S. at 217. If the claims are not directed to a patent-ineligible

 concept, “the claims satisfy § 101 and [the court] need not proceed to the second step.” Core

 Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1361 (Fed. Cir. 2018). If the

 claims are directed to a patent-ineligible concept, the court must proceed to the second step by

 identifying an “‘inventive concept’—i.e., an element or combination of elements that is

 sufficient to ensure that the patent in practice amounts to significantly more than a patent upon

 the [ineligible concept] itself.” Alice, 573 U.S. at 218-19 (quoting Mayo, 566 U.S. at 72-73).

        At step one, “the claims are considered in their entirety to ascertain whether their

 character as a whole is directed to excluded subject matter.” Internet Patents Corp. v. Active

 Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015); see also Affinity Labs of Texas, LLC v.

 DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016) (“The ‘abstract idea’ step of the inquiry

 calls upon us to look at the ‘focus of the claimed advance over the prior art’ to determine if the

 claim’s ‘character as a whole’ is directed to excluded subject matter.”). However, “courts must



                                                  15
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 16 of 42 PageID #: 22651




 be careful to avoid oversimplifying the claims by looking at them generally and failing to

 account for the specific requirements of the claims.” McRO, Inc. v. Bandai Namco Games Am.

 Inc., 837 F.3d 1299, 1313 (Fed. Cir. 2016) (internal quotation marks omitted). “At step one,

 therefore, it is not enough to merely identify a patent-ineligible concept underlying the claim;

 [courts] must determine whether that patent-ineligible concept is what the claim is ‘directed to.’”

 Rapid Litig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1050 (Fed. Cir. 2016).

        At step two, the court must “look to both the claim as a whole and the individual claim

 elements” to determine whether they “amount[ ] to significantly more than a patent upon the

 ineligible concept itself.” McRO, 837 F.3d at 1312. “Simply appending conventional steps,

 specified at a high level of generality, [is] not enough to supply an inventive concept.” Alice,

 573 U.S. at 222 (internal quotation marks omitted). Instead, the claim elements must “involve

 more than performance of ‘well-understood, routine, [and] conventional activities previously

 known to the industry.’” Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018) (citation

 and internal quotation marks omitted); see also Mayo, 566 U.S. at 73. “The inventive concept

 inquiry requires more than recognizing that each claim element, by itself, was known in the

 art. . . . [A]n inventive concept can be found in the non-conventional and non-generic

 arrangement of known, conventional pieces.” BASCOM Glob. Internet Servs., Inc. v. AT&T

 Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).

                2. Analysis

        At step one of the Alice inquiry, Defendants allege that claims 25 to 27 of the ’717 patent

 are directed to the abstract idea of remotely programming a device that can wirelessly transmit

 data. (D.I. 166 at 18) Defendants compare the challenged claims to the invalidated claims in

 Chamberlain Group, Inc. v. Techtronic Industries Co., 935 F.3d 1341 (Fed. Cir. 2019), in which



                                                 16
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 17 of 42 PageID #: 22652




 the Federal Circuit held that claims directed to a garage door opener capable of communicating

 status information wirelessly amounted to an ineligible abstract idea. (Id.; D.I. 187 at 12)

        In response, Plaintiffs contend that the claims are not abstract because they are directed to

 improvements in machine-to-machine computer technology, such as securely storing outgoing

 telephone numbers or IP addresses based on the authentication of wireless transmissions and

 transforming the communication system to intelligently process data. (D.I. 177 at 13-14)

 Plaintiffs further contend that remotely programming a device to wirelessly transmit data is not

 an abstract idea where, as here, the claimed programmable communicator device is a specific

 system designed to improve the functioning of machine-to-machine communications. (Id. at 14-

 15) Plaintiffs argue that claims 25 to 27 are unlike the claims at issue in Chamberlain because

 they are directed to more than transmitting content or communicating status information

 wirelessly rather than by wire. (Id. at 16)

        I recommend that the court deny Defendants’ motion for summary judgment under § 101

 because claims 25 to 27 of the ’717 patent are not directed to an abstract idea. Instead, the

 claims are directed to a concrete programmable communicator device having a processing

 module and an interface. (’717 patent, col. 14:56-64) These tangible components of the

 invention are configured in a specific manner to improve the functioning of the device, enabling

 the device “to use a memory to store at least one telephone number or IP address,” “to use an

 identity module for storing a unique identifier,” “to process data,” and “to request that an at least

 one monitored technical device send data” through the claimed interface. (Id., cols. 14:56-15:39)

 The claimed elements allow the interface to be wirelessly reconfigured to establish

 communication links with particular monitored machine-to-machine devices. (Id.; D.I. 178, Ex.

 1 at ¶ 21) The claims also recite a processing module that authenticates and securely programs



                                                  17
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 18 of 42 PageID #: 22653




 the telephone numbers or IP addresses in a transmission with a coded number. (Id.; D.I. 178, Ex.

 1 at ¶¶ 265-66) Claims 25 to 27 recite more than wirelessly communicating status information,

 and Defendants’ comparison of these claims to the garage door opener at issue in Chamberlain

 Group, Inc. v. Techtronic Industries Co. is therefore misplaced. 7 (D.I. 166 at 18); see

 Chamberlain, 935 F.3d 1341, 1346 (Fed. Cir. 2019) (determining that claims reciting the

 wireless communication of status information about a movable barrier operator were directed to

 the abstract idea of communicating information wirelessly).

        The specification of the ’717 patent further highlights the extent to which the invention is

 directed to an apparatus capable of performing authenticated updates to a secure telephone book

 or IP address book using a unique code. (’717 patent, cols. 9:35-10:37) Instead of discussing

 remote programming in the abstract, the specification emphasizes the capabilities, functions, and

 enhanced security of the programmable communicator and the remote transmitting device. (Id.)

 When considered as a whole, claims 25 to 27 of the ’717 patent recite improvements to machine-

 to-machine communication systems.




   Defendants also argue that claims 25 to 27 are not patent eligible because the PTAB confirmed
 that the concept of remotely programming a device to wirelessly transmit information was
 known in its final written decisions. (D.I. 166 at 18) But the PTAB made no determinations of
 patent eligibility under § 101 regarding the ’717 patent. (D.I. 167, Exs. B, C); see Neptune
 Generics, LLC v. Eli Lilly & Co., 921 F.3d 1372, 1378 (Fed. Cir. 2019) (“Congress specifically
 limited the scope of inter partes review to a subset of grounds that can be raised under 35 U.S.C.
 §§ 102 & 103.”). “The standard for determining patent eligibility under § 101 is different from
 the standards for determining novelty under § 102 and obviousness under § 103.” Vaporstream,
 Inc. v. Snap Inc., 2020 WL 978731, at *7 (C.D. Cal. Feb. 28, 2020) (rejecting argument that the
 PTAB’s decisions on obviousness in IPR proceedings were highly relevant to the § 101
 determination of patent eligibility) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,
 566 U.S. 66, 91 (2012) (“declin[ing] the Government's invitation to substitute §§ 102, 103, and
 112 inquiries for the better established inquiry under § 101.”)). Accordingly, the court cannot
 properly extend the PTAB’s rulings invalidating claim 24 under § 103 to the instant § 101
 analysis as suggested by Defendants.
                                                 18
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 19 of 42 PageID #: 22654




        Courts in this district have held that comparable claims providing a specific structure to

 solve a technological problem are not abstract. For instance, in Innovative Global Systems, LLC

 v. Keep Truckin, Inc., the court concluded that a claim directed to a physical onboard system that

 was specifically adapted to monitor and analyze data, generate a compliance status and signal for

 a driver based on hours of service, and transmit that data to a portable device was not an abstract

 idea. See Innovative Glob. Sys., LLC v. Keep Truckin, Inc., C.A. No. 19-1708-MN, 2020 WL

 1443201, at *6 (D. Del. Mar. 24, 2020). There, as here, claim limitations describing the

 functions of monitoring and transmitting data did not render the claim abstract because the focus

 of the claim was on the physical onboarding system using tangible components adapted to

 achieve those functions. Id.

        Similarly, the court in RICPI Communications LLC v. JPS Interoperability Solutions, Inc.

 held that a concrete system for two-way radio communication was not rendered abstract by a

 single claim element reciting a generic computer network or internet connection. RICPI

 Commc'ns LLC v. JPS Interoperability Sols., Inc., C.A. No. 18-1507-RGA, 2019 WL 1244077,

 at *4 (D. Del. Mar. 18, 2019). The court in RICPI concluded that the functional claim language

 and conventional computer network did not render the patent ineligible because the claims were

 tied to specific machines, and the computer network replaced the telephone lines used in the

 prior art. Id. In accordance with Innovative Global and RICPI, claims 25 to 27 are not abstract

 because the focus of the claims is on a tangible device used to improve the underlying

 technology. To reduce claims 25 to 27 to the abstract idea of remotely programming a device

 that can wirelessly transmit data would oversimplify the claims and ignore the express recitation

 of concrete elements in those claims. See McRO, Inc. v. Bandai Namco Games Am. Inc., 837




                                                 19
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 20 of 42 PageID #: 22655




 F.3d 1299, 1313 (Fed. Cir. 2016); see also Uniloc USA, Inc. v. LG Elecs. USA, Inc., 957 F.3d

 1303, 1308 (Fed. Cir. 2020).

        Defendants allege that claims 25 to 27 of the ’717 patent are ineligible because they

 preempt the entire field of machine-to-machine communications. (D.I. 166 at 20-21) According

 to Defendants, the claims are broad enough to cover any device using a SIM card without

 providing any technological improvements. (D.I. 187 at 12) In response, Plaintiffs contend that

 there is no risk of preemption where, as here, the claims are drawn to a particular programmable

 communicator device. (D.I. 177 at 18)

        Claims 25 to 27 of the ’717 patent do not preempt the entire field of machine-to-machine

 technology. Instead, the claims are “limited to a specific arrangement of structures.” See RICPI

 Commc’ns LLC v. JPS Interoperability Sols., Inc., C.A. No. 18-1507-RGA, 2019 WL 1244077,

 at *4 (D. Del. Mar. 18, 2019). The claims are drawn to a specific programmable communicator

 device configured in a particular manner to send outgoing wireless transmissions, using a

 memory to store a telephone number or IP address included within a transmission if the

 processing module authenticates the transmission with a coded number. (’717 patent, cols.

 14:56-15:39) This particular configuration does not preempt all forms of machine-to-machine

 transmission. See RICPI, 2019 WL 1244077, at *4; Innovative Global, 2020 WL 1443201, at *6

 (concluding that specific limitations recited in the claims “ground[ed] the invention more

 narrowly and avoid[ed] preemption.”).

        Because claims 25 to 27 of the ’717 patent are not directed to an abstract idea, the court

 need not reach step 2 of the Alice/Mayo inquiry. See SRI Int'l, Inc. v. Cisco Sys., Inc., 930 F.3d

 1295, 1304 (Fed. Cir. 2019), cert. denied, 140 S. Ct. 1108 (2020); Core Wireless Licensing

 S.A.R.L. v. LG Electronics, Inc., 880 F.3d 1356, 1363 (Fed. Cir. 2018).



                                                 20
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 21 of 42 PageID #: 22656




        E. No Infringement

                1. Doctrine of equivalents

        Defendants contend that summary judgment of no infringement under the doctrine of

 equivalents is warranted where, as here, Plaintiffs have failed to present any evidence or opinions

 to support a theory of infringement under the doctrine. (D.I. 166 at 27) Plaintiffs argue that

 summary judgment is inappropriate because expert discovery is ongoing and Defendants have

 not yet submitted their final expert report. (D.I. 177 at 23)

        I recommend that the court grant Defendants’ motion for summary judgment of no

 infringement under the doctrine of equivalents because Plaintiffs waived the issue by citing no

 substantive support for their position. Under the doctrine of equivalents, the court must assess

 “whether an asserted equivalent represents an ‘insubstantial difference’ from the claimed

 element, or ‘whether the substitute element matches the function, way, and result of the claimed

 element.’ ” Deere & Co. v. Bush Hog, LLC, 703 F.3d 1349, 1356 (Fed. Cir. 2012)

 (quoting Warner-Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S. 17, 40 (1997)). Here,

 Plaintiffs do not identify any evidence of record to support their theory of infringement under the

 doctrine of equivalents. (D.I. 177 at 23) When a plaintiff fails to raise a substantive doctrine of

 equivalents argument on summary judgment, the district court may properly find the issue has

 been waived. See ViaTech Techs. Inc. v. Microsoft Corp., 733 F. App’x 542, 553-54 (Fed. Cir.

 2018) (finding that “ViaTech failed to articulate a theory of infringement under the doctrine of

 equivalents to the district court, and the district court correctly found waiver of the issue.”).

        Plaintiffs’ sole argument is that supplemental expert reports on noninfringement had not

 been served at the time their answering brief was filed. (Id.) The record reflects that both

 parties’ experts have since supplemented their expert reports on infringement in accordance with



                                                   21
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 22 of 42 PageID #: 22657




 the court’s June 23, 2020 order, and expert discovery on the issue is now complete. (D.I. 172;

 D.I. 180; D.I. 186) Nonetheless, Plaintiffs have not sought to supplement their summary

 judgment briefing to identify a genuine issue of material fact regarding their theory of

 infringement under the doctrine of equivalents. Following the service of the supplemental expert

 reports, Plaintiffs submitted a sur-reply brief in opposition to Defendants’ Daubert motion

 regarding Mr. Wacek’s damages calculation. (D.I. 195) Plaintiffs’ sur-reply brief does not

 include argument in support of the doctrine of equivalents theory of infringement.

                2. “Exclusive set of numbers” limitation8

        Defendants next contend that summary judgment of noninfringement is warranted

 because the Accused Products do not satisfy the “exclusive set of numbers . . .” limitation of the

 ’717 patent under the court’s construction of the term. (D.I. 166 at 27) According to

 Defendants, the court’s construction limits the claimed programmable communicator to sending

 outgoing wireless transmissions only to numbers on the exclusive list. (Id. at 27-28) Defendants

 allege that Plaintiffs improperly seek to expand this construction to encompass outgoing

 transmissions to numbers not included on the exclusive list. (Id. at 27) Defendants further argue

 that the undisputed evidence of record shows the Accused Products are capable of sending

 outgoing wireless transmissions to numbers that are not on the exclusive list. (Id. at 28)

        Plaintiffs allege that the claimed programmable communicator device may also send

 outgoing transmissions to numbers that have not undergone the claimed authentication process

 and are not stored in the claimed memory. (D.I. 177 at 24) Plaintiffs acknowledge that the




 8
  The court recognizes that the phrase “exclusive set of numbers” is derived from the court’s
 construction of a disputed claim term, and it does not reflect the language used in the Asserted
 Claims themselves. (D.I. 148 at 3; D.I. 177 at 23 n.17) The language used herein is intended to
 be consistent with the parties’ briefing of the issue.
                                                 22
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 23 of 42 PageID #: 22658




 court’s construction of the “exclusive set of numbers” refers to the set of numbers that have been

 authenticated and stored under the court’s claim construction, but they argue that this term does

 not restrict outgoing transmissions that may occur without undergoing the authentication process,

 which fall outside the scope of the claims. (Id.) Moreover, Plaintiffs challenge the testing

 performed by Defendants’ expert allegedly showing that the Accused Products are capable of

 sending outgoing wireless transmissions to numbers not on the exclusive number list. (Id. at 25)

        In its ruling on claim construction, the court construed the phrase “numbers to which the

 programmable communicator device is configured to and permitted to send outgoing wireless

 transmissions” as “the exclusive set of numbers to which the programmable communicator is

 limited to send any outgoing wireless transmissions.” (D.I. 140 at 13) The court expressly

 rejected the notion that the term “only limits a ‘particular type’ of transmission but does not limit

 transmissions of a different type,” concluding that the uses of the invention “do not suggest that

 broader communication options, let alone the ability to dial a number or connect to an IP address

 not already programmed into the device, are contemplated by the patent.” (Id. at 13-14)

 Accordingly, outgoing wireless transmissions are limited to being sent to numbers on the

 exclusive list, whether those wireless transmissions take the form of telephone calls or wireless

 data messages. (Id.) The court also recognized that the ’717 patent does not address automatic

 system transmissions which occur without authentication, and “[t]he Court’s construction

 therefore does not limit automatic system transmissions.” (D.I. 140 at 14-15)

        I recommend that the court grant Defendants’ motion for summary judgment of non-

 infringement based on the “exclusive set of numbers” limitation. Defendants’ expert, Dr. Kevin

 Negus, performed testing of the Group 1 and Group 2 Accused Products that purportedly

 revealed they were capable of sending outgoing wireless transmissions, which were not



                                                  23
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 24 of 42 PageID #: 22659




 automatic system transmissions, to numbers not on the exclusive list in the FDN phonebook.

 (D.I. 167, Ex. O at ¶¶ 60-99) Plaintiff’s expert, Mr. Geier, challenges the methodology used by

 Dr. Negus in performing this testing,9 but he confirms Dr. Negus’ conclusion that the Group 1

 and Group 2 Accused Products “may allow outgoing data transmissions to addresses that have

 not been stored in the secure phonebook.” (D.I. 178, Ex. 3 at ¶¶ 22-41, 137) Mr. Geier does not

 suggest that these unauthenticated outgoing wireless transmissions are automatic system

 transmissions. Mr. Geier similarly represents that the GX450 product “may be capable of

 contacting other URL or IP addresses, or sending SMS messages or making calls to other

 [unauthenticated] telephone numbers.” (D.I. 178, Ex. 3 at ¶ 44)

        Although Mr. Geier characterizes these undisputed fact as “irrelevant,” the court’s

 Memorandum Opinion on claim construction makes clear that outgoing data transmissions are

 only permitted to authenticated numbers in the secure phonebook. (D.I. 178, Ex. 3 at ¶ 137; D.I.

 140 at 13-14) (concluding that the uses of the invention “do not suggest that broader

 communication options, let alone the ability to dial a number or connect to an IP address not

 already programmed into the device, are contemplated by the patent.”). Plaintiffs do not identify

 any disputed issue of fact suggesting that the Accused Products satisfy this limitation as defined

 by the court. Therefore, summary judgment is warranted.




 9
   Plaintiffs do not seek to exclude the testimony of Dr. Negus or otherwise challenge his expert
 opinions under an application of the Daubert standard. Therefore, Plaintiffs’ contentions are
 relevant only to the weight the jury may give to Dr. Negus’ opinions. See Affymetrix, Inc. v.
 Illumina, Inc., C.A. No. 04-901-JJF, 2007 WL 6505208, at *1 (D. Del. Mar. 1, 2007).
                                                 24
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 25 of 42 PageID #: 22660




                3. Non-SIM products

                          a.    Direct infringement

        Defendants argue that the accused non-SIM embedded module products do not infringe

 claims 25 to 27 of the ’717 patent because it is undisputed that these products are not sold with

 SIM cards, and they cannot meet the “processing module” and “configured to use a memory”

 limitations without the use of a SIM card. (D.I. 166 at 30-31) Because the non-SIM products

 must be altered by adding the SIM card before they are capable of infringement, Defendants

 allege that the non-SIM embedded module products cannot literally infringe the ’717 patent as

 sold. (Id. at 32; D.I. 187 at 16)

        In response, Plaintiffs contend that the Accused Products possess the claimed capabilities

 of the “processing module” and “configured to use a memory” limitations as they are sold by

 Defendants. (D.I. 177 at 27) Plaintiffs explain that, because the claims are apparatus claims,

 they are infringed when the accused device is capable of performing the claimed functionality

 even if it cannot actually perform the recited functions. (Id.) Plaintiffs challenge Defendants’

 assertion that inserting a SIM card into the Accused Products modifies or alters the device,

 arguing that Defendants blur the distinction between modifying and activating the device’s

 functionality. (Id. at 29)

        I recommend that the court deny Defendants’ motion for summary judgment of non-

 infringement with respect to the accused non-SIM products. The asserted claims require a

 “processing module for authenticating one or more wireless transmissions” and a “programmable

 communicator device [that] is configured to use a memory.” (’717 patent, col. 14:60-66) These

 apparatus claims use functional language, and an accused product may be found to infringe if it

 has the capability of performing the recited function. See Finjan, Inc. v. Secure Computing



                                                 25
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 26 of 42 PageID #: 22661




 Corp., 626 F.3d 1197, 1204-05 (Fed. Cir. 2010) (concluding that the plaintiff’s “non-method

 claims describe capabilities without requiring that any software components be ‘active’ or

 ‘enabled.’”); (D.I. 187 at 16) (“Defendants do not argue that the claims are method claims.”).

        In this regard, the court’s decision in M2M Solutions LLC v. Motorola Solutions, Inc. is

 instructive. There, the court was confronted with similar issues of device activation versus

 modification in the context of a non-infringement argument regarding the parent of the ’717

 patent, U.S. Patent No. 8,094,010 (“the ’010 patent”). M2M Sols. LLC v. Motorola Sols., Inc.,

 C.A. No. 12-33-RGA, 2016 WL 70814, at *8-9 (D. Del. Jan. 6, 2016). In support of their motion

 for summary judgment of non-infringement, the defendants argued that the devices, as sold, must

 be modified with AT Commands before possessing the capability of operating in the two accused

 modes. Id. The plaintiff responded that the accused firmware contained software program code

 rendering the device capable of performing the recited functions without modifying the

 underlying code. Id. The court evaluated the testimony of the plaintiff’s expert, who opined that

 the accused products were capable of performing the claimed functionalities, such as performing

 coded number authentication and using a permitted callers list, without requiring a customer to

 modify the products. Id. at *9. Specifically, the plaintiff’s expert explained that AT Commands

 from the user merely activated this already-existing functionality. Id. In denying the defendants’

 motion for summary judgment of non-infringement, the court concluded that a jury crediting the

 testimony of Plaintiff’s expert could find that AT Commands simply activated the pre-existing

 code in the accused modules, thereby supporting a verdict of infringement. Id.

        Similarly, there is evidence in this case to support Plaintiffs’ position that the insertion of

 a SIM card into the claimed apparatus serves to activate the existing functionality of the device,

 akin to pressing an “ON” button. The focus of the parties’ dispute is whether the accused non-



                                                  26
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 27 of 42 PageID #: 22662




 SIM products are capable of performing the recited functions as sold, or whether the insertion of

 a SIM card into the accused non-SIM products amounts to a modification of the product that

 precludes a finding of infringement. See Typhoon Touch Techs., Inc. v. Dell, Inc., 659 F.3d

 1376, 1380 (Fed. Cir. 2011). Plaintiffs’ expert, James Geier, raises genuine issues of material

 fact suggesting that the accused non-SIM products are capable of performing the functions in the

 claim limitations without modifying the firmware already present in those products. For

 example, Mr. Geier explains that the “configured to use a memory” limitation is satisfied by the

 Group 1 AR7552 product, which is capable of executing commands to write a phonebook entry

 to the FDN phonebook on a SIM card:

        If an FDN-enabled SIM card is inserted into the Group 1 Accused Products, the
        “AT+CPBS” and “AT+CPBW” could be used to select and write a telephone
        number to the FDN phonebook. Thus, the Group 1 Accused Products are
        configured to use a memory to store at least one telephone number.

 (D.I. 178, Ex. 3 at ¶ 122) The same applies to the Group 2 SL8080 product. (Id. at ¶ 127)

        Mr. Geier confirms that the non-SIM products are designed to operate with SIM cards in

 this manner, and no new functionality is required to utilize the SIM card: “The Accused Products

 have a SIM interface for connecting to and controlling a Subscriber Identity Module (‘SIM

 card’).” (D.I. 178, Ex. 3 at ¶ 103) In this regard, Mr. Geier suggests that “inserting a SIM card

 with certain features into the Accused Products . . . is akin to pressing the ‘ON’ button on a

 phone, in the sense that a patent claim directed to a phone with an ‘ON’ button is infringed when

 a phone with an ‘ON’ button is made, not when a user later presses the ‘ON’ button.” (D.I. 167,

 Ex. G at ¶ 106) Accordingly, a reasonable jury could conclude that the accused functionality is

 “already present” in the accused non-SIM products, and no modification is required to achieve

 that functionality. See M2M, 2016 WL 70814, at *8 (quoting Finjan, Inc. v. Secure Computing

 Corp., 626 F.3d 1197, 1205 (Fed. Cir. 2010)).

                                                 27
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 28 of 42 PageID #: 22663




                          b.   Induced infringement

        Section 271(b) provides that “[w]hoever actively induces infringement of a patent shall

 be liable as an infringer.” 35 U.S.C. § 271(b). “[T]o prevail on an inducement claim, the

 patentee must establish first that there has been direct infringement, and second that the alleged

 infringer knowingly induced infringement and possessed specific intent to encourage another's

 infringement.” ACCO Brands, Inc. v. ABA Locks Mfrs. Co., 501 F.3d 1307, 1312 (Fed. Cir.

 2007) (internal quotation marks omitted). In other words, “inducement requires evidence of

 culpable conduct, directed to encouraging another's infringement, not merely that the inducer had

 knowledge of the direct infringer's activities.” DSU Med. Corp. v. JMS Co., 471 F.3d 1293,

 1306 (Fed. Cir. 2006) (en banc).

        Defendants first allege that Plaintiffs have failed to show evidence of induced

 infringement because the record does not support a finding of direct infringement. (D.I. 166 at

 32) According to Defendants, the SIM cards inserted into the claimed programmable

 communicator device must have FDN functionality, which is an optional feature in the relevant

 wireless standards. (Id.) But Defendants argue that the record contains no evidence showing

 that the FDN feature was supported by U.S. wireless carriers, or that any of Defendants’

 customers bought a SIM card with the FDN functionality. (Id. at 32-33)

        Plaintiffs reject Defendants’ assertion that there must be evidence of a customer actually

 inserting an FDN-enabled SIM card into the products to establish direct infringement, noting that

 the claims only require “a programmable communicator device [that] is configured to use a

 memory,” as opposed to requiring the memory itself. (D.I. 177 at 30) Plaintiffs argue that the

 cause of action for induced infringement is supported by the record because the Accused




                                                 28
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 29 of 42 PageID #: 22664




 Products include firmware to support the FDN phonebook that requires a SIM card, and

 Defendants encouraged their customers to use the Accused Products with a SIM card. (Id. at 31)

        The court’s decision in M2M is again instructive. There, as here, the defendants argued

 that there could be no direct infringement because there was no record evidence of any third

 party having operated the accused devices in an infringing manner. M2M Sols., 2016 WL 70814,

 at *12. The court rejected the defendants’ argument, explaining that it ignored the functional

 capability required by the claims and “recycle[d] their contention that the accused modules

 require modification before they are even capable of infringing.” Id. Similarly, claims 25 to 27

 of the ’717 patent claim a device configured to use a memory, but they do not claim the memory

 itself. (’717 patent, cols. 14:56-15:39) Instead, the claims are written in functional terms. As a

 result, the Accused Products may be capable of infringing as they are sold because they include

 firmware to support an FDN phonebook requiring a SIM card. 10 See M2M Sols., 2016 WL

 70814, at *12. Components which may be required to activate that functionality are not claimed.

        The record before the court also contains evidence supporting Plaintiffs’ position that

 Defendants took steps to induce their customers to infringe. Mr. Geier cites evidence showing

 that Defendants encouraged customers to use the Accused Products with a SIM card in an




 10
   Defendants further allege that the Accused Products require a specific m2m/IoT SIM card with
 FDN functionality to infringe the ’717 patent, but the accused embedded SIM card products do
 not possess these features, and there is no evidence showing that customers bought m2m/IoT
 SIM cards with FDN functionality for use in the Accused Products. (D.I. 166 at 33) This
 argument again ignores Plaintiffs’ position that the Accused Products, as sold, possess the
 functional capabilities to satisfy the limitations of claims 25-27. Regardless, a disputed issue of
 fact exists regarding whether a specific m2m/IoT SIM card with FDN functionality must be used
 with the Accused Products. Plaintiffs’ expert, Mr. Geier, suggests that testing performed by Dr.
 Negus was flawed because he used SIM cards commonly used in consumer applications, as
 opposed to IoT/m2m applications. (D.I. 178, Ex. 3 at ¶¶ 27-29) Mr. Geier’s position that certain
 SIM cards are better suited for IoT/m2m applications does not amount to an undisputed
 requirement that a specific IoT/m2m SIM card with FDN functionality must be used.
                                                 29
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 30 of 42 PageID #: 22665




 infringing manner by providing them with manuals to “obtain access to the FDN phonebook on

 the SIM card, and to select a phonebook on the SIM card.” (D.I. 178, Ex. 2 at ¶ 392) With

 respect to the server.url and sms.fallback feature, the evidence shows that Defendants instruct

 and encourage customers to download the ReadyAgent software to the Accused Products. (Id.,

 Ex. 2 at ¶ 394; Ex. 12 at SWAI0016210) This evidence is sufficient to raise an issue of fact. See

 M2M Sols., 2016 WL 70814, at *12-13 (denying summary judgment of no induced infringement

 where the defendants sold the accused modules to customers with instructions to connect an

 antenna to the modules).

        For these reasons, I recommend that the court deny Defendants’ motion for summary

 judgment of no induced infringement.

                          c.   Contributory infringement

        In accordance with 35 U.S.C. § 271(c), the “distribution of a component of a patented

 device will not violate the patent if it is suitable for use in other ways.” Metro-Goldwyn-Mayer

 Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 932 (2005). Thus, contributory infringement is

 established “where an article is good for nothing else but infringement, there is no legitimate

 public interest in its unlicensed availability, and there is no injustice in presuming or imputing an

 intent to infringe.” Id. (citations and internal quotation marks omitted).

        Defendants seek summary judgment of no contributory infringement because they argue

 that the Accused Products are capable of a substantial non-infringing use, namely, the use of a

 SIM card without FDN functionality or use without ReadyAgent. (D.I. 166 at 34) In response,

 Plaintiffs allege that the court need not reach the question of contributory infringement because

 the Accused Products directly infringe the ’717 patent’s functional claim limitations. (D.I. 177

 at 32) Plaintiffs point to Mr. Geier’s opinion that the Accused Products cannot be used over a



                                                  30
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 31 of 42 PageID #: 22666




 wireless network without a SIM card, and they argue that Defendants contributed to infringement

 by providing Accused Products capable of having ReadyAgent functionality downloaded and

 installed. (Id.)

          In M2M Solutions, the court rejected a nearly identical argument raised by the defendants

 that the accused modules had substantial non-infringing uses because they could operate in non-

 infringing modes. M2M Sols., 2016 WL 70814, at *13. The court rejected the defendants’

 arguments, noting that the claims recite functional capability and do not “require[ ] that the

 accused devices actually be operated in the infringing modes.” Id. It was undisputed that the

 accused products had to be connected to an antenna for use, and the plaintiff’s expert opined that

 the accused products satisfied “the full functional capability to meet the claim limitations” once

 the accused products were connected to an antenna. Id. at *14. Citing Finjan for the proposition

 that a device claiming functional capability “may be found to infringe if it is reasonably capable

 of satisfying the claim limitations, even though it may also be capable of non-infringing modes

 of operation,” the court determined that “a reasonable jury could conclude that the accused

 products have no use if they are not connected to an antenna.” Id. (quoting Finjan, 626 F.3d at

 1204).

          Here, the record shows that the Accused Products are not capable of being used over a

 wireless network without a SIM card, and Mr. Geier opines that Defendants “contributed to

 infringement by providing the Accused Products that include a SIM interface and are designed to

 be used with a SIM card.” (D.I. 178, Ex. 2 at ¶ 396) With respect to the ReadyAgent feature,

 Mr. Geier states that Defendants contributed to infringement “by providing Group 2 Accused

 Products that are capable of having this functionality downloaded and installed on the module

 interface and are designed to be intelligent modules.” (Id., Ex. 2 at ¶ 398) Where, as here, a



                                                  31
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 32 of 42 PageID #: 22667




 reasonable jury could conclude that the Accused Products infringe once a SIM card is inserted or

 ReadyAgent is installed, summary judgment is not warranted. See M2M Sols., 2016 WL 70814,

 at *14. Therefore, I recommend that the court deny Defendants’ motion for summary judgment

 of no contributory infringement.

                4. AR7552 product

        According to Defendants, summary judgment of non-infringement with respect to the

 accused AR7552 product is warranted because Plaintiffs have not demonstrated that the

 embedded SIM card includes the infringing FDN functionality, and the SIM card added after

 purchase does not render the product infringing for the same reasons stated with respect to the

 non-SIM products. (D.I. 166 at 34) In response, Plaintiffs contend that the AR7552 product

 infringes because claims 25 to 27 of the ’717 patent do not require a SIM card, but instead claim

 a device configured to work with a SIM card. (D.I. 177 at 32)

        As previously discussed, claims 25 to 27 only recite functional capability. Mr. Geier has

 opined that the AR7552 product satisfies the “processing module” and “configured to use a

 memory” elements by having a SIM card interface capable of interacting with a SIM card. (D.I.

 178, Ex. 2 at ¶¶ 100-10) Consequently, summary judgment of non-infringement by the accused

 AR7552 product is not warranted.

                5. Preamble

        Finally, Defendants contend that summary judgment of non-infringement is warranted

 because the Accused Products do not infringe the “programmable communicator” limitation in

 the preamble of the Asserted Claims. (D.I. 166 at 35) Defendants note that the Accused

 Products are not sold with a power supply or an antenna, cellular service is not activated when

 the Accused Products are sold, and the non-SIM products are sold without a SIM card. (Id.)



                                                32
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 33 of 42 PageID #: 22668




 According to Defendants, the Accused Products are not communicators until a customer inserts a

 SIM card, activates cellular service, attaches an antenna, and powers the Accused Products. (Id.)

        In response, Plaintiffs allege that the Asserted Claims do not require a power supply, an

 antenna, activated cellular service, or a SIM card. (D.I. 177 at 33) In support, Plaintiffs cite the

 court’s claim construction ruling, which rejected Defendants’ proposed construction of the

 preamble as requiring “a complete wireless circuit that transmits and receives data and includes

 an antenna.” (Id.) (citing D.I. 140 at 4-5)

        I recommend that the court deny Defendants’ motion for summary judgment of non-

 infringement based on the “programmable communicator” limitation in the preamble. The

 evidence of record establishes that Defendants described the Accused Products as programmable

 communicators in their own literature. (D.I. 178, Ex. 2 at ¶¶ 87-88, 187-88, 307-16)

 IV.    DAUBERT MOTIONS

        Federal Rule of Evidence 702, which governs the requirements for expert witness

 testimony, states:

        A witness who is qualified as an expert by knowledge, skill, experience, training,
        or education may testify in the form of an opinion or otherwise if: (a) the expert's
        scientific, technical, or other specialized knowledge will help the trier of fact to
        understand the evidence or to determine a fact in issue; (b) the testimony is based
        on sufficient facts or data; (c) the testimony is the product of reliable principles
        and methods; and (d) the expert has reliably applied the principles and methods to
        the facts of the case.

 Fed. R. Evid. 702. In Daubert v. Merrell Dow Pharmaceutical, Inc., 509 U.S. 579, 597 (1993),

 the Supreme Court described the role of a trial judge under Rule 702 as “a gatekeeping role” to

 “ensur[e] that an expert's testimony both rests on a reliable foundation and is relevant to the task

 at hand.” Rule 702 embodies a “liberal policy of admissibility.” Pineda v. Ford Motor Co., 520




                                                  33
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 34 of 42 PageID #: 22669




 F.3d 237, 243 (3d Cir. 2008). Motions to exclude evidence are committed to the Court's

 discretion. See In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 749 (3d Cir. 1994).

        The Third Circuit has summarized the three requirements under Rule 702 as follows: “(1)

 the proffered witness must be an expert, i.e., must be qualified; (2) the expert must testify about

 matters requiring scientific, technical or specialized knowledge; and (3) the expert’s testimony

 must assist the trier of fact.” Pineda v. Ford Motor Co., 520 F.3d 237, 244 (3d Cir. 2008).

 Under the second factor, expert testimony is admissible only if “the testimony is based on

 sufficient facts or data,” “the testimony is the product of reliable principles and methods,” and

 “the expert has reliably applied the principles and methods to the facts of the case.” Fed. R.

 Evid. 702(b)-(d). As to the third factor, the expert testimony must “fit” under the facts of the

 case such that the expert testimony “will aid the jury in resolving a factual dispute.” Meadows v.

 Anchor Longwall & Rebuild, Inc., 306 F. App’x 781, 790 (3d Cir. 2009).

        A. Mr. Wacek’s testimony

        Defendants challenge the admissibility of testimony by Plaintiffs’ damages expert, Mr.

 Joel Wacek. (D.I. 166 at 36-39) In his expert report, Mr. Wacek calculates a reasonable royatly

 based on a hypothetical negotiation between a willing licensor and a willing licensee just before

 infringement of the ’717 patent began. See Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301,

 1324 (Fed. Cir. 2009) (citing Georgia-Pacific Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116,

 1120 (S.D.N.Y. 1970)). For the following reasons, I recommend that the court deny Defendants’

 Daubert motion to exclude Mr. Wacek’s testimony.

                1. Novatel Agreement

        Defendants argue that Mr. Wacek’s methodology is not reliable because he based his

 damages opinion in large part on a settlement agreement between Blackbird Tech LLC, M2M



                                                  34
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 35 of 42 PageID #: 22670




 Solutions LLC, and Enfora, Inc., Novatel Wireless Solutions, Inc., and Inseego Corp. (the

 “Novatel Agreement”), in which the parties settled purportedly comparable litigation for a lump

 sum of            . (D.I. 166 at 37) According to Defendants, the Novatel Agreement is not

 sufficiently comparable because it encompasses

                         . (D.I. 166 at 37 & n.17) But the Novatel Agreement was executed to

 settle a case alleging only one count of infringement of the ’717 patent, and its terms reflect that



       . (D.I. 178, Ex. 16 at 16; C.A. No. 14-1101-RGA, D.I. 1 at ¶¶ 12-20) That the Novatel

 Agreement also covered




                               does not alter the fact that the underlying litigation also involved the

 ’717 patent. (D.I. 167, Ex. S at BBT002938)

          Defendants next contend that the Novatel Agreement is not a reliable basis for calculating

 a reasonable royalty rate because it was executed on August 24, 2018, almost four years after the

 2014 date of the hypothetical negotiation between the parties in this case. (D.I. 166 at 37-38) In

 response, Plaintiffs argue that consideration of such license agreements is appropriate under the

 “book of wisdom” doctrine, and the underlying sales data in the Novatel Agreement began in

 February 2014, when the ’717 patent issued and the hypothetical negotiation would have

 occurred. (D.I. 177 at 36)

          Mr. Wacek provides sufficient evidence to show that his comparison is reliable, and

 Defendants’ arguments go to the weight and credibility of his opinion, as opposed to its

 admissibility. The law is well-established that an expert may rely on evidence post-dating the



                                                  35
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 36 of 42 PageID #: 22671




 time of the hypothetical negotiation. See Honeywell Int’l, Inc. v. Hamilton Sundstrand Corp.,

 378 F. Supp. 2d 459, 465 (D. Del. 2005) (“If the hypothetical negotiation could not be informed

 by post-negotiation information, then prospective infringers might perceive that blatant, blind

 appropriation of inventions . . . is the profitable, can’t-lose course.”). Here, Mr. Wacek accounts

 for the difference in timing between the February 2014 date of the hypothetical negotiation and

 the August 24, 2018 execution of the Novatel Agreement by evaluating and comparing sales

 beginning in February 2014 that formed the basis of the Novatel Agreement. (D.I. 178, Ex. 16 at

 18 n.88; Exs. F, F-2) The exhibits to Mr. Wacek’s report summarize “Novatel’s licensed sales of

 accused products and Sierra’s estimated accused sales through the expiration of the ’717 Patent

 for purposes of calculating the implied lump sum royalty from the Novatel Settlement

 Agreement.” (D.I. 178, Ex. 16 at 18 n.88) Defendants’ argument goes to the weight and

 credibility to be given Mr. Wacek’s opinion, which is more appropriately addressed on cross-

 examination. See Lectec Corp. v. Chattem, Inc., 2011 WL 13085199, at *2 (E.D. Tex. Feb. 1,

 2011) (determining that criticism of expert’s use of after-arising evidence went to the weight, not

 the admissibility, of the opinion); see also Bio-Rad Labs., Inc. v. 10x Genomics, Inc., C.A. No.

 15-152-RGA, 2018 WL 4691047, at *3 (D. Del. Sept. 28, 2018) (“[T]he ‘degree of

 comparability . . . as well as any failure on the part of [the expert] to control for certain variables

 are factual issues best addressed by cross examination and not by exclusion.’” (quoting

 ActiveVideo Networks, Inc. v. Verizon Commc’ns, Inc., 694 F.3d, 1312, 1333 (Fed. Cir. 2012)).

         Defendants also challenge Mr. Wacek’s reliance on the Novatel Agreement because

 Blackbird, as opposed to M2M, executed the Novatel Agreement, and Blackbird is not the proper

 party to the hypothetical negotiation. (D.I. 166 at 38) But the Novatel Agreement expressly




                                                   36
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 37 of 42 PageID #: 22672




 identifies M2M as a party to the Novatel Agreement, and M2M is a signatory of the Novatel

 Agreement. (D.I. 167, Ex. S at BBT002937; BBT002948)

         Next, Defendants cite the disclaimer in               of the Novatel Agreement, which

 states that

                                                   as support for their position that the Novatel

 Agreement cannot reliably support a reasonable royalty calculation in this litigation. (D.I. 166 at

 38) According to Plaintiffs, however, Mr. Wacek considered this language in combination with

 other facts surrounding the Novatel Agreement and this litigation, and reliance on the Novatel

 Agreement in this context is not improper. (D.I. 177 at 37)

         Although “[c]ourts are generally skeptical of allowing settlement agreements to prove a

 reasonable royalty,” a settlement agreement may properly be considered by a damages expert “in

 its proper context within the hypothetical negotiation framework to ensure that the reasonable

 royalty reflects the economic demand for the claimed technology.” TC Tech. LLC v. Sprint

 Corp., C.A. No. 16-153-RGA, 2019 WL 2515779, at *14 (D. Del. June 18, 2019) (internal

 quotation marks and citations omitted). Here, the record shows that Mr. Wacek expressly

 considered the disclaimer in             of the Novatel Agreement, as well as “the available facts

 and circumstances of the underlying litigation and settlement agreement to evaluate the extent to

 which any specific litigation-related factors unduly influenced the royalty amount that Inseego

 agreed to pay, and that Blackbird agreed to accept.” (D.I. 178, Ex. 16 at 16-17) Mr. Wacek

 proceeded to discuss at length the circumstances in the underlying litigation culminating in the

 Novatel Agreement, and he acknowledged that those circumstances “differ from those that

 would be present at the hypothetical negotiation, where infringement and validity of the ‘717

 Patent would be known.” (Id. at 17) Nonetheless, he concluded that the information did not



                                                   37
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 38 of 42 PageID #: 22673




 support a conclusion that “the terms of the Novatel Settlement Agreement were unduly affected

 by the ‘coercive’ effects of litigation. Rather, the          payment was negotiated considering

 the extent and scope of Novatel’s alleged infringement of the ‘717 Patent.” (Id.) Challenges to

 Mr. Wacek’s reasoning on this point go to the weight of the testimony, not the admissibility. See

 Bio-Rad Labs., Inc. v. 10x Genomics Inc., 967 F.3d 1353, 1373 (Fed. Cir. 2020) (“[T]he issue of

 comparability is often one of sufficiency of the evidence, not admissibility.”).

        Finally, Defendants challenge Mr. Wacek’s alleged failure to consider sales of Novatel

 products through the first quarter of 2017, despite continued sales of products relevant to the

 damages calculation. (D.I. 166 at 38) According to Plaintiffs, however, Mr. Wacek’s alleged

 failure to consider sales of Novatel products after the first quarter of 2017 goes to the weight of

 his testimony, not its admissibility, and Defendants have failed to explain how Mr. Wacek’s

 reliance on the testimony of Blackbird’s 30(b)(6) witness was improper. (D.I. 177 at 37) The

 court agrees that Mr. Wacek’s consideration of Novatel product sales through the first quarter of

 2017 goes to the weight, and not the admissibility, of his testimony. See i4i Ltd. P’ship v.

 Microsoft Corp., 598 F.3d 831, 855-56 (Fed. Cir. 2010) (““The existence of other facts . . . does

 not mean that the facts used fail[] to meet the minimum standards of relevance or reliability. . . .

 [I]t is not the district court’s role under Daubert to evaluate the correctness of facts underlying an

 expert’s testimony.”).

                2. Soracom benchmark product

        Next, Defendants challenge as methodologically unsound Mr. Wacek’s reliance on a

 third-party product offering, identified as the Soracom benchmark product, which has no known

 relationship to the ’717 patent or the 2014 hypothetical negotiation. (D.I. 166 at 39) In

 response, Plaintiffs contend that a royalty can be reliably determined by valuing the infringing



                                                  38
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 39 of 42 PageID #: 22674




 features based on comparable features in the marketplace. (D.I. 177 at 39) As a result, Plaintiffs

 argue that Mr. Wacek appropriately relied on technical opinions establishing that Soracom

 provides comparable functionality to the infringing features of the Accused Products. (Id.)

        The methodology used by Mr. Wacek in evaluating the Soracom benchmark product is

 sufficiently reliable to satisfy the admissibility standard. See Summit 6, LLC v. Samsung Elecs.

 Co., 802 F.3d 1283, 1296 (Fed. Cir. 2015) (“A party may . . . value the infringed features based

 upon comparable features in the marketplace. . . .”). Mr. Wacek relies on Mr. Geier’s technical

 opinions to establish that the Soracom benchmark product has comparable functionality to the

 infringing features of the accused AirVantage software system because it “provides remote

 device management of a programmable device” such as the Accused Products. (D.I. 178, Ex. 16

 at 29) Mr. Wacek also evaluated Soracom’s public product information to determine that the

 Soracom benchmark product uses the same protocol to support remote management of devices

 that may also be used in the Accused Products. (Id.) Moreover, Mr. Wacek reviewed public

 pricing information from Soracom to determine that the upfront $1.00 per device cost “is

 indicative of the market pricing of benchmark products that provide similar functionalities as

 those described” by the ’717 patent. (Id.) These factual allegations are sufficient to establish the

 comparability of the allegedly infringing features in the Accused Products and the Soracom

 benchmark product, and testing the merits of the comparison is more appropriately addressed

 through cross-examination and the presentation of contrary evidence. See Daubert, 509 U.S. at

 596.

        Defendants also argue that reliance on the Soracom benchmark product is not

 methodologically sound because there were                the Soracom benchmark product in the

              . (D.I. 187 at 20) But Plaintiffs allege that the present record leaves open the



                                                 39
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 40 of 42 PageID #: 22675




 possibility that another Soracom entity sold the benchmark product in the United States prior to

 April 30, 2020. (D.I. 195 at 2) Even if the Soracom benchmark product

              , Plaintiffs contend that the pricing of the product is still relevant to the economic

 contribution of the patented technologies to the Accused Product where, as here, Defendants

 have not demonstrated

         in which the Soracom benchmark product                . (Id. at 3)

        A factual disagreement exists between the parties regarding whether the Soracom

                                                   . Defendants point to the Soracom Global

 Affidavit in its entirety for the proposition that no such sales exist. (D.I. 187 at 20) But Mr.

 Wacek concluded the Soracom Global Affidavit does not support Defendants’ position because it

 leaves open the possibility that

                       (D.I. 196, Ex. 18 at 2-3) This issue goes to the weight of Mr. Wacek’s

 opinion, as opposed to its admissibility. “Vigorous cross-examination, presentation of contrary

 evidence, and careful instruction on the burden of proof are the traditional and appropriate means

 of attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596. Moreover, Defendants

 have proffered no authority suggesting that evidence of foreign sales cannot be informative. Cf.

 Plastic Omnium Advanced Innovation & Research v. Donghee Am., Inc., 387 F. Supp. 3d 404,

 411–12 (D. Del. 2018) (declining to exclude expert testimony relying on a foreign patent

 license). For these reasons, I recommend that the court deny Defendants’ Daubert motion to

 exclude Mr. Wacek’s damages opinions.

        B. Mr. Geier’s claim construction

        For the reasons previously stated at § III.E.2, supra, I recommend that the court grant

 Defendants’ motion to exclude Mr. Geier’s opinions regarding the “exclusive set of numbers”



                                                  40
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 41 of 42 PageID #: 22676




 limitation. See Personalized User Model, L.L.P. v. Google, Inc., C.A. No. 09-525-LPS, 2014

 WL 807736, at *1 (D. Del. Feb. 27, 2014) (“Expert testimony inconsistent with the Court’s claim

 construction is unreliable and unhelpful to the trier of fact,” and should be excluded under

 Daubert).

 V.     CONCLUSION

        For the foregoing reasons, I recommend that the court GRANT Defendants’ motion for

 summary judgment of non-infringement with respect to the doctrine of equivalents and the

 “exclusive set of numbers” limitation. I recommend that the court DENY Defendants’ motion in

 all other respects. (D.I. 165) I recommend that the court DENY Defendants’ Daubert motion

 regarding Mr. Wacek’s Testimony. Finally, I recommend that the court GRANT Defendants’

 Daubert motion regarding Mr. Geier’s opinion on the “exclusive set of numbers” limitation.

        Given that the court has relied upon material that technically remains under seal, the

 court is releasing this Report and Recommendation under seal, pending review by the parties. In

 the unlikely event that the parties believe that certain material in this Report and

 Recommendation should be redacted, the parties shall jointly submit a proposed redacted version

 by no later than December 18, 2020, for review by the court, along with a motion supported by a

 declaration that includes a clear, factually detailed explanation as to why disclosure of any

 proposed redacted material would “work a clearly defined and serious injury to the party seeking

 closure.” See In re Avandia Mktg., Sales Practices & Prods. Liab. Litig., 924 F.3d 662, 672 (3d

 Cir. 2019) (quoting Miller v. Ind. Hosp., 16 F.3d 549, 551 (3d Cir. 1994) (internal quotation

 marks omitted)). If the parties do not file a proposed redacted version and corresponding

 motion, or if the court determines the motion lacks a meritorious basis, the documents will be

 unsealed within thirty (30) days of the date the Report and Recommendation issued.



                                                  41
Case 1:14-cv-01102-RGA Document 210 Filed 12/28/20 Page 42 of 42 PageID #: 22677




        This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.

 Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections

 within fourteen (14) days after being served with a copy of this Report and Recommendation.

 Fed. R. Civ. P. 72(b)(2). The objections and responses to the objections are limited to ten (10)

 pages each. The failure of a party to object to legal conclusions may result in the loss of the right

 to de novo review in the District Court. See Sincavage v. Barnhart, 171 F. App’x 924, 925 n.1

 (3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).

        The parties are directed to the court’s Standing Order for Objections Filed Under Fed. R.

 Civ. P. 72, dated October 9, 2013, a copy of which is available on the court’s website,

 http://www.ded.uscourts.gov.



 Dated: December 4, 2020
                                                               Sherry R. Fallon
                                                               United States Magistrate Judge




                                                  42
